Title: To James Madison from William M. Redmond, 8 February 1816
From: Redmond, William M.
To: Madison, James


                    
                        
                            Honored Sir
                        
                        
                            Boston
                            Feby. 8th: 1816
                        
                    
                    I Humbly Intreat your pardon for taking the liberty of Writing these few lines to you, but Sir as they Concern my welfare in a future time I trust they Will meet your Sanction. The Cause of my taking the liberty Sir is my Being a Native of Ireland and Served the U.S. During the War both by Sea and land and had an Honourable Discharge from the army at the Close of the Late Contest with my Native Country. Prier to my Entrance in the army, I Served on board the US. Ship Congress Captn. J. Smith Esqr: and ⟨o⟩btained an honourable Discharge and being a little Dubious of Going to Sea but Determined to take ⟨a⟩n active part in the Contest I Inlisted in ⟨U⟩.S. Regt. 40th: Capn. Joseph Loving Junr: from whom I obtaind an honoura[b]le Discharge at ⟨the C⟩lose of the war. And then Sir another war Braking out with Algier and Determined as I was to see Peace Restored I Imeadiately offered my Service for the Mediterenian on board the first American 74 Independence. Every thing now Sir having been amicably Settled and my absen⟨ce⟩ from home being long I feel Very anxtious of Returng. to my Native Country for a season to Visit an afflicted Mother and Disconsolate Brothers and Sisters both for the Death of my Father and my absence it now being ten years since I Eloped from home an⟨d⟩ Honord. Sir I trust you will Consider my trouble and let me Retturn. One word from your Honour will be Enough and my Service at present is not much wanting. By ording my Discharge you will Gain t⟨he⟩ Prayers of your humble Servant and if Ev⟨er⟩ another war should Involve this Country in troubl I will willingly lend my asistance. At Present I am on board the Washington 74 being Removed from the Independance
                    
                        
                            William M. Redmond
                        
                    
                    
                        P.S. Please honored Sir to Excuse me if I have not adressd. you in a Style Suitable to your Station If I have not Your honr: Ignorance is the Cause.
                    
                    
                        N.B. My Fathers Death hapened Since my Elopement, and Sir Leaving an English man of war Prier to the war with America for fear of aprehention I assund [sic] another Name which is on the US. Ship Congress’ Books. The asumed Name was Wm. Bleakley. The Signature is my Proper Name.
                    
                